Exhibit 10.16
PROMISSORY NOTE

      $790,718.64   March 31, 2009

1. FOR VALUE RECEIVED, CONVERTED ORGANICS, INC., a Delaware corporation, and
CONVERTED ORGANICS OF WOODBRIDGE, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, jointly and severally, as
“Borrower” (collectively “Borrower” to be construed as “Borrowers” if the
context so requires), having offices at 7A Commercial Wharf West, Boston,
Massachusetts 02110, hereby promises to pay to the order of RECYCLING TECHNOLOGY
DEVELOPMENT, LLC, a limited liability company organized and existing under the
laws of the State of New Jersey (as “Lender”), having offices at 75 Crows Mill
Road, Keasbey, New Jersey 08832, or at such other place as Lender may designate,
the principal sum of seven hundred ninety thousand seven hundred eighteen
dollars and 64/000 ($790,718.64) Dollars (the “Loan Amount”), together with
interest on the unpaid balance of the Loan Amount from and after the date
hereof, at the rate of nine percent (9.00%) per annum (the “Interest Rate”). The
unpaid principal balance of the Loan Amount, together with accrued interest, and
any other sum due Borrower to Lender hereunder is hereinafter collectively
referred to as the “Indebtedness”).
     Interest shall be computed on the unpaid balance of the Loan Amount on the
basis of a 360-day year composed of twelve 30-day months. Beginning on
September 30, 2009, principal and interest on the Loan Amount shall be due and
payable in installments of two hundred sixty three thousand five hundred seventy
two dollars and 88/000 ($) Dollars, with an installment in a like amount due and
payable on the first day of each month thereafter until said principal and
interest are fully paid, except that the remaining principal of the Loan Amount
and interest shall be due and payable on March 31, 2010, or such earlier date
resulting from the acceleration of the Indebtedness by Lender (“Maturity Date”).
Each installment shall be credited first to interest then accrued and the
remainder to the Loan Amount. All principal and interest shall be paid in lawful
money of the United States of America.
2. Borrower may prepay all or any portion of the Indebtedness prior to the
Maturity Date, without penalty.
3. If any payment of Indebtedness is not made when due, damages will be incurred
by Lender, including additional expense in handling overdue payments, the amount
of which is difficult and impractical to ascertain. Borrower therefore agrees to
pay, upon demand, the sum of five cents ($.05) for each one dollar ($1.00) of
each said payment which becomes overdue (“Late Charge”) as a reasonable estimate
of the amount of said damages, subject, however, to the limitations contained in
paragraph 6 hereof.
4. Converted Organics, Inc. is the tenant under that certain lease with Lender,
as landlord, dated June 2, 2006, which lease was amended by the certain First
Amendment to Agreement of Lease date January 18, 2007, and then assigned to
Converted Organics of Woodbridge, LLC, (without Converted Organics, Inc. being
released from any liability thereunder), on February 1,

 



--------------------------------------------------------------------------------



 



2007, and which lease was later amended by that that certain Second Amendment to
Agreement of Lease dated June 30, 2008 and that certain Third Amendment of Lease
of even date herewith (collectively the “Lease”). Lender and Borrower agree that
the Indebtedness constitutes “Additional Rent” pursuant to the Lease and that
this Promissory Note is deemed to be “another agreement with Landlord” for all
purposes of the Lease.
5. If any Event of Default (as defined in the Lease) has occurred and is
continuing under the Lease, or Borrower fails to perform any of its obligations
under this Promissory Note, the Indebtedness, whether or not otherwise then due,
shall at the option of Lender, become immediately due and payable without demand
or notice, and whether or not Lender has exercised said option, interest shall
accrue on the Indebtedness at a rate equal to the Interest Rate plus five
percent (5%), until fully paid.
6. Notwithstanding anything herein or in the Lease, no provision contained
herein or therein which purports to obligate Borrower to pay any amount of
interest or any fees, costs or expenses which are in excess of the maximum
permitted by applicable law, shall be effective to the extent it calls for the
payment of any interest or other amount in excess of such maximum. All
agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand for payment or acceleration of the
maturity hereof or otherwise, shall the interest contracted for, charged or
received by Lender exceed the maximum amount permissible under applicable law.
If, from any circumstance whatsoever, interest would otherwise be payable to
Lender in excess of the maximum lawful amount, the interest payable to Lender
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance Lender shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall, at the option of Lender, be refunded to
Borrower or be applied to the reduction of the Indebtedness, if such excessive
interest exceeds the Indebtedness, such excess shall be refunded to Borrower.
7. Borrower waives presentment, demand for payment, protest, notice of dishonor
and notice of nonpayment, and agrees the Maturity Date of this Promissory Note
or any installment may be extended by Lender without affecting any liability
hereunder, and further promises to pay all reasonable costs and expenses,
including but not limited to, attorney’s fees, costs and expenses incurred by
Lender in connection with any default or in any proceeding to interpret and/or
enforce this Promissory Note or any provision of the Lease.
8. This Promissory Note is executed in connection with debt arising in pursuant
to the Lease. Any default in the covenants and conditions of the Lease (which
covenants and conditions are made a part hereof as though set forth herein at
length), shall be a default under this Promissory Note. In no event shall the
Lease be construed inconsistently with the terms of this Promissory Note, and in
the event of any discrepancy between the Lease and this Promissory Note, the
terms hereof shall govern.
9. All obligations and agreements of Borrower hereunder are joint and several.

2



--------------------------------------------------------------------------------



 



10. This Promissory Note may not be changed or terminated orally, but only by an
agreement in writing and signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought. All of the rights,
privileges and obligations hereunder shall inure to the benefit of the heirs,
successors and assigns of Lender and shall bind the heirs and permitted
successors and assigns of Borrower.
11. The remedies of Lender, as provided herein, shall be cumulative and
concurrent and may be pursued singly, successively or together, at the sole
discretion of Lender, and may be exercised as often as occasion therefore shall
occur; and the failure to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof.
12. This Promissory Note shall be construed and enforced in accordance with the
substantive law of the State of New Jersey; the Courts of New Jersey shall have
exclusive jurisdiction over suits as to this Promissory Note; and Borrower
hereby consents to the jurisdiction of the courts of the state of New Jersey.
13. If any provision of this Promissory Note shall, for any reason, be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, but this Promissory Note shall be construed
as if such invalid or unenforceable provision had never been contained herein.
14. WAIVER OF JURY TRIAL
     BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
BORROWER MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE INDEBTEDNESS EVIDENCED BY THIS PROMISSORY NOTE, THE
INTERPRETATION, CONSTRUCTION, VALIDITY, ENFORCEMENT OR PERFORMANCE OF THIS
PROMISSORY NOTE; OR ANY ACTS OR OMISSION OF LENDER IN CONNECTION WITH ANY OF THE
FOREGOING.
15. This Promissory Note may be executed in counterparts, each of which shall be
deemed an original; and such counterparts when taken together shall constitute
but one agreement.
(Signatures on next page)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, intending to be legally bound, has caused
this Promissory Note to be duly executed and delivered as of the date first
written above.

            CONVERTED ORGANICS, INC.,
a Delaware corporation       By           Name:           Title:          
CONVERTED ORGANICS OF WOODBRIDGE, LLC,
a New Jersey limited liability company
      By         Name:           Title:        

4